Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00061-CV

                                        Ravi BOTLA, M.D.,
                                             Petitioner

                                                 v.

                                      Salvador DEL TORO Jr.,
                                            Respondent

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-19135
                               Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 11, 2015

PETITION FOR PERMISSIVE APPEAL DENIED; REMANDED

           Petitioner Ravi Botla, M.D. was sued by Salvador Del Toro Jr. for alleged medical

malpractice. The trial court denied Dr. Botla’s motion for summary judgment on limitations but

granted permission to appeal its interlocutory order. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(d) (West 2014); TEX. R. APP. P. 28.3. Dr. Botla petitioned this court for permission to

appeal and moved this court to stay the underlying proceeding pending resolution of the petition.

           Having considered the motion to stay, the petition, and the response, we conclude Dr.

Botla’s petition failed to meet the requirements for a permissive appeal. See TEX. CIV. PRAC. &
                                                                                04-15-00061-CV


REM. CODE ANN. § 51.014(d). We deny the petition and the motion to stay, and remand this cause

to the trial court.


                                               PER CURIAM




                                             -2-